DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 4 is/are pending.
Claim(s) 2, 3, and 5 is/are canceled.

Drawings
The drawings were received on 23 December 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Michael J Caridi (Reg. No. 56,171) on 14 January 2022.

The application has been amended as follows:
IN THE CLAIMS:
Please cancel claim 5.

1. A secondary battery comprising:
an electrode body including a positive electrode plate and a negative electrode plate;
a battery case provided with an opening portion, the battery case accommodating the electrode body;
a sealing plate that seals the opening portion;
external terminals provided on an outer side of the sealing plate;
lead terminals provided on an inner side of the sealing plate,
wherein the lead terminals are connected to the external terminals and fixed to the sealing plate;
collector members disposed on the inner side of the sealing plate, the collector members being connected to the lead terminals; and
pluralities of collector tabs connected to the positive electrode plate and the negative electrode plate at an end portion of the electrode body on a sealing plate side, wherein
the pluralities of collector tabs are connected to the collector members,

each plurality of collector tabs include two bent portions in the inner space defined by the sealing plate[[.]],
the two bent portion include, in the inner space defined by the sealing plate, a first bent portion formed on the sealing plate side and a second bent portion formed on an electrode body side,
a bent direction of the first bent portion is opposite a bent direction of the second bent portion, and
a bending point in an innermost layer of the second bent portion is, with respect to a bending point in an innermost layer of the first bent portion, on a side opposite a bending point in an outermost layer of the first bent portion[[.]],
wherein W1 < L is satisfied, where W1 is a distance between the bending point in the innermost layer of the second bent portion and the bending point in the innermost layer of the first bent portion in a direction parallel to the sealing plate, and L is a distance between the end portion of the electrode body on the sealing plate side and an inner surface of the sealing plate.

4. The secondary battery according to Claim 1,
wherein W1 < ½ W2 is satisfied, where 2 is a width of the electrode body in the direction parallel to the sealing plate.

Allowable Subject Matter
Claim(s) 1 and 4 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ito (US 2018/0013123 A1).
Ito discloses a secondary battery (10, [0043]) comprising an electrode body (400) including a positive electrode plate (450) and a negative electrode plate (460, [0068]); a battery case (111) provided with an opening portion (FIG. 2, [0046]), the battery case (111) accommodating the electrode body (400, [0046]); a sealing plate (110) that seals the opening portion (FIG. 1, [0046]); external terminals (200, 300) provided on an outer side of the sealing plate (110, [0044]); lead terminals (140, 150) provided on an inner side of the sealing plate (110, [0044]), wherein the lead terminals (140, 150) are connected to the external terminals (200, 300) and fixed to the sealing plate (110, [0057]); collector members (410, 420) disposed on the inner side of the sealing plate (110, [0063]), the collector members (410, 420) being connected to the lead terminals (140, 150, [0063]); and pluralities of collector tabs (411, 412) connected to the positive electrode plate (450) and the negative electrode plate (460) at an end portion of the electrode body (400) on a sealing plate side (FIG. 2, [0072]), wherein the pluralities of collector tabs (411, 412) are connected to the collector members (410, 420, [0077]), the electrode body (400) is accommodated inside the battery case (111) while having the pluralities of collector tabs (411, 412) be in a bent state in an inner space defined by the sealing plate (111, [0094]), each plurality of collector tabs (411, 412) include two bent portions (420b) in the inner space defined by the sealing plate (111, [0094]), the two bent portion (420b) include, in the inner space defined by the sealing plate (111), a first bent portion formed on the sealing plate side and a second bent 
Ito does not disclose, teach, or suggest the following distinguishing feature(s):
A secondary battery comprising a first and second bent portions, wherein W1 < L is satisfied, where W1 is a distance between a bending point in an innermost layer of the second bent portion and a bending point in an innermost layer of the first bent portion in a direction parallel to a sealing plate, and L is a distance between an end portion of an electrode body on the sealing plate side and an inner surface of the sealing plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725